EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Rebecca Rudoloph on March 11, 2022 (note - the change to the abstract was subsequently authorized in an interview with Rebecca Rudoloph on 3/24/2022).
The application has been amended as follows: 
IN THE CLAIMS
11. (Currently Amended) Electrical harness for a turbomachine, the electrical harness comprising: 
a first termination connected to an apparatus capable of emitting an electrical signal, [[and]] 
a second termination connected to a signal processing apparatus, 
an electronic signal filter circuit for filtering the electrical signal, said electronic signal filter circuit comprising at least one electronic component associated with an operating temperature threshold, and at least one thermally triggered electrical interruption means connected in series or in parallel with said at least one electronic component, 
said at least one thermally triggered electrical interruption means being configured to change between a closed state [[to]] and an open state[[,]] as a function of a tripping temperature, the closed state permitting flow of electric current and the open state not permitting flow of electric current through said at least one thermally triggered electrical interruption means, 
said tripping temperature lower than or equal to the operating temperature threshold [[of]] associated with said at least one electronic component, 
wherein said at least one thermally triggered electrical interruption means is configured to ensure continuing electrical transmission between the first termination and the second termination when an operating temperature becomes higher than said tripping temperature.

12. (Currently Amended) Electrical harness according to claim 11, characterized in that the thermally triggered electrical interruption means is selected from the following list: thermal switch, fuse and thermal circuit breaker. 

13. (Previously Presented) Electrical harness according to claim 11, characterized in that the electronic signal filter circuit comprises a resistor and a capacitor making a series RC circuit. 

14. (Previously Presented) Electrical harness according to claim 12, characterized in that the electronic signal filter circuit comprises a resistor and a capacitor making a series RC circuit. 

15. (Currently Amended) Electrical harness according to claim 13, characterised in that the resistor is connected in parallel with a thermal switch 

16. (Previously Presented) Electrical harness according to claim 13, characterized in that the capacitor is connected in series with a fuse or with a thermal circuit breaker. 

17. (Currently Amended) Electrical harness according to claim 15, characterized in that the capacitor is connected in series with a fuse or with a thermal circuit breaker, the at least one thermally triggered electrical interruption means including one of the thermal switch, the fuse and the thermal circuit breaker. 

first termination and the second termination signal filter circuit for filtering said electrical signal. 
19. (Currently Amended) Electrical harness according to claim 12, characterized in that one of the first termination and the second termination signal filter circuit for filtering said electrical signal. 
20. (Currently Amended) Electrical harness according to claim 13, characterized in that one of the first termination and the second termination signal filter circuit for filtering said electrical signal. 
21. (Currently Amended) Electrical harness according to claim 15, characterized in that one of the first termination and the second termination signal filter circuit for filtering said electrical signal. 
22. (Currently Amended) Electrical harness according to claim 16, characterized in that one of the first termination and the second termination 
23. (Currently Amended) Electrical harness according to claim 18, characterized in that the first termination comprises [[a]] the connector integrating the electronic signal filter circuit 
24. (Currently Amended) Electrical harness according to claim 11, characterized in that the electrical harness comprises a fire-resistant housing incorporating the electronic signal filter circuit. 
signal filter circuit. 
26. (Currently Amended) Electrical harness according to claim 13, characterized in that the electrical harness comprises a fire-resistant housing incorporating the electronic signal filter circuit. 
27. (Currently Amended) Electrical harness according to claim 15, characterized in that the electrical harness comprises a fire-resistant housing incorporating the electronic signal filter circuit. 
28. (Currently Amended) Electrical harness according to claim 11, characterized in that the electronic signal filter circuit is covered with metal braiding and with a heat-shrinkable sheath or an overmoulding. 

29. (Currently Amended) A turbomachine comprising: 
the electrical harness according to claim 11, 
at least one rotor, 
a sensor capable of measuring a rotational speed of the rotor, the sensor forming the apparatus the first termination is connected to, and 
a computer capable of receiving a measurement of said rotational speed, the computer forming the signal processing apparatus the second termination is connected to, the measurement of said rotational speed forming the electrical signal 

The turbomachine according to claim 29, the at least one rotor comprising a low pressure rotor rotor, the rotational speed being a rotational speed of the low pressure rotor or a rotational speed of the high pressure rotor 

IN THE ABSTRACT
In the abstract, “FIG. 5”, appearing after line 15, has been deleted. 
Allowable Subject Matter
Claims 11-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or suggest, in combination with the other limitations of the independent claims, wherein said at least one thermally triggered electrical interruption means is configured to ensure continuing electrical transmission between the first termination and the second termination when an operating temperature becomes higher than said tripping temperature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comment: 
Claim Interpretation:
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Pertinent Prior art: DAVIS (20025/0122201) is considered the closed prior art of record. DAVIS describes a thermal switch 10 including an internal resistor 12. The switch includes a pair of contact 14, 16 each connected to an electrically conductive end which are movable relative to each other with respect to a thermal actuator 18. Figure 3 illustrates the displacement of the actuator in a position in which the contact is made between the contacts 14, 16. The corresponding electrical diagram is shown in Figure 4. DAVIS also describes different ways of integrating the switch in a system as shown in Figures 9, 10 17. In particular, in the system of Figure 10, the switches 10 are mounted in parallel and the determining the overall resistance of the circuit provides information on the state of a particular switch. DAVIS however fails to teach at least one thermally triggered electrical interruption means being configured to ensure continuing electrical transmission between a first termination and a second termination when an operating temperature becomes higher than said tripping temperature, the first termination connected to an apparatus capable of emitting an electrical signal, the second termination connected to a signal processing apparatus. Further, DAVIS does not teach an electrical harness comprising an electronic signal filter circuit as claimed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
March 24, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741